DETAILED ACTION
This action is in response to proposed amendments received on 2/19/2019. Claims 1-62 were originally pending. Claims 9-13, 18, 23-25, 27-31 have been amended and claims 6-8, 14-17, 19-22 and 32-62 canceled. A complete action on the merits of claims 1-5, 9-13, 18 and 23-31 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-5, 9-12 and 23-31 are objected to because of the following informalities: 
“said components”/ “each component”/ “the components” in various places of claims 1, 3-5, 10 and 11 should be amended to recite --said first component and said second component-- to be consistent.
“said fusing jaws”/ “the fusing jaws” in line 16 and line 18 of claim 1 as well as various places of claims 2-4, 9 and 24-31
“a closed position” in various places of claims 2-5, 10-11, 27-28 and 30 should be amended to recite --the closed position-- to be consistent.
“said using jaws” in line 5  of claim 3 and in line 5 of claim 4 should be amended to recite --said first fusing jaw and said second fusing jaw-- to be corrected and consistent.
“the user” in line 2 of claim 12 should be amended to recite --a user--.
“the distance between the maximum opening” in line 4 of claim 12 should be amended to recite --a distance between a maximum opening--.
 “the jaws” in line 4  of claim 12 should be amended to recite --said first fusing jaw and said second fusing jaw-- to be consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 10-12 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is noted that claim 4 is a duplicate of claim 3; therefore, it should either be amended or canceled.
Claims 10 and 11 each recite the limitation "said opening dimension" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 10 depends on claim 1, which does not introduce any opening dimensions. It is at most unclear what opening dimension of what component is being referred to. Clarification and appropriate correction is required.
Claim 12 recites the limitation "wherein said depressor is motivated to a plunge depth that is set by the user prior to closing the clamp, with said depth limited to a distance limited to a range no greater than one half of the distance between the maximum opening of the jaws of the clamp and no less than 10% of maximum opening distance".  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 12 depends on claim 1, which does not introduce any clamps; therefore, it is at most unclear what clamp is being referred to. Furthermore, it is unclear what depth is being limited to what amount since no maximum opening of the jaws of the clamp have been set by the claims. In addition, it is unclear if the jaws of the clamp referred to in this claim are the same or different than the first fusing jaw and the second fusing jaw of claim 1. Clarification and appropriate correction is required.
Claim 25 recites the limitation “the triangle being defined by the equation: K=                    
                        
                            
                                
                                    D
                                    D
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    B
                                    B
                                
                                
                                    2
                                
                            
                        
                    
                ” It is at most unclear what each of “K”, “                    
                        
                            
                                D
                                D
                            
                            
                                2
                            
                        
                        "
                         
                    
                and                     
                        
                            
                                "
                                B
                                B
                            
                            
                                2
                            
                        
                    
                ” are. Since neither of them are introduced, it is at most unclear how a triangle is being defined using this equation. Clarification and appropriate correction is required.
Claim 26 recites the limitation “wherein K is a number between 10% and 50% of the distance between the proximal ends of the fusing jaws when the fusing jaws are disposed in an open position.” Since it is unclear what “K” is and how it is being defined and what the distance 
Claim 27 recites the limitation “wherein the value of X2 can be adjusted to provide a desired amount of tissue between the fusing jaws when the fusing jaws are disposed in a closed position.” Since no X2 has been introduced prior to this recitation, it is at most unclear what X2 is referring to and how adjusting an unknown value further limits the claim on which it depends on. Clarification and appropriate correction is required.
Claim 28 recites the limitation “wherein the value of CC can be adjusted to provide a desired amount of tissue between the fusing jaws when the fusing jaws are disposed in a closed position.” Since no CC has been introduced prior to this recitation, it is at most unclear what CC is referring to and how adjusting an unknown value further limits the claim on which it depends on. Clarification and appropriate correction is required.
Claim 29 recites the limitation “wherein the value of BB can be adjusted to achieve the desired distance between the proximal ends of the fusing jaws when the fusing jaws are disposed in an open position. Since no BB has been introduced prior to this recitation, it is at most unclear what BB is referring to and how adjusting an unknown value further limits the claim on which it depends on. Clarification and appropriate correction is required.
Claim 30 recites the limitation “the motivation of the depressor being in a direction towards CC”. Since no direction of CC has been introduced prior to this recitation, it is at most unclear what direction is being referred to. Clarification and appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 9, recites the limitation “means for adjusting an opening dimension of the fusing jaws when the tissue fusing clamp is in an open position”. It is noted that the disclosure does not include a specific structural limitation to perform this functional language; therefore, examiner 
Claim 23, recites the limitation “means for disabling said tissue fusing elements when the tissue fusing elements are separated by a maximum separation distance”. It is noted that the disclosure teaches “means 103, such as a switch, for disabling the tissue fusing elements 100 when the tissue fusing elements are separated by a maximum separation distance. The means 103 for disabling the tissue fusing elements 100 may be, for example, an electrical switch 103 in communication with the fusing generator 101 that senses when the components 1 and 2 are pivoted so as to be disposed at greater than a minimum opening angle that is related to the maximum safe fusing jaw opening dimension, which may be, for example, 10 mm” in [0069]; however, it is noted that since the disclosure does not include a specific structural limitation for the switch of the means for performing this functional language, examiner takes the position that 112(f) is not being invoked and thereby any element configured to carry the functional limitation of disabling said tissue fusing elements is here being interpreted to be a means for disabling said tissue fusing elements when the tissue fusing elements are separated by a maximum separation distance.
Claim 30, recites the limitation “means for motivating the depressor away from the fusing jaws at the same time that the fusing jaws are motivated towards a closed position”. And claim 31, recites the limitation “means for motivating the depressor towards the fusing jaws at the same time that the fusing jaws are motivated towards an open position”. It is noted that since 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-13 and 23-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pannell (US Pub. No. 2008/0105265).
Regarding Claim 1, Pannell teaches a tissue fusing clamp 100 for fusing human or non-human biological tissue (abstract), comprising:
a first component (first member 104 in Figs. 10a-d, 12) and a second component (member 150 in Figs. 11a-12) pivotably attached to one another ([0088]-[0090]), and wherein said first component comprises a first fusing jaw 114 on a proximal end of said first component (with the tip being interpreted to be the proximal end as seen in Figs. 10a-d) and wherein said second component comprises a second fusing jaw 162 on a proximal end of said second component (with the tip being interpreted to be the proximal end as seen in Figs. 11a-d), said first and second 
a depressor 130 (best seen in Figs. 24-28) attached to said components (Figs. 12-14) and disposed between said first and second fusing jaws (best seen in Figs. 24-28), said depressor adapted to be motivated in a direction away from said first and second fusing jaws when said first and second fusing jaws are motivated towards said closed position (“The electrosurgical generator is activated again and member 120 is rotated causing electrode 130 to advance to a position below lower jaw 162 so as to electrosurgically remove the uncoagulated tissue 360 in the central region 238 of jaws 114 and 162” in [0094] and as best seen in Figs. 24-28);
wherein said motivation of said depressor 130 causes said depressor to press against tissue located between the tissue to be fused, moving said tissue located between the tissue to be fused away from said fusing jaws while said fusing jaws grip said tissue to be fused (“The electrosurgical generator is activated again and member 120 is rotated causing electrode 130 to advance to a position below lower jaw 162 so as to electrosurgically remove the uncoagulated tissue 360 in the central region 238 of jaws 114 and 162” in [0094] and as best seen in Figs. 24-28); and
wherein said fusing jaws comprise fusing elements capable of fusing tissue ([0094]).
Regarding Claim 2, Pannell teaches wherein said first and second component each comprise a handle on a distal end such that motivation of the first and second component handles towards each other cause said fusing jaws to be motivated towards a closed position (see annotated figure below).

    PNG
    media_image1.png
    740
    704
    media_image1.png
    Greyscale

Regarding Claims 3 and 4, Pannell teaches wherein said fusing jaws grasp tissue to be fused on either side of said depressor when said components are motivated into a closed position, bringing the tissue to be fused upwards and around said depressor while said depressor is being motivated away from said fusing jaws such that the tissue to be fused is disposed between said using jaws when said fusing jaws are in a closed position (“The electrosurgical generator is activated again and member 120 is rotated causing electrode 130 to advance to a position below lower jaw 162 so as to electrosurgically remove the uncoagulated tissue 360 in the central region 238 of jaws 114 and 162” in [0094] and as best seen in Figs. 24-28; therefore, at some point during the procedure clamps 114 and 162 grasp tissue to be fused (section 20 seen in Fig. 29) on either side of said depressor (as the electrode 130 is being moved through the clamps to remove the uncoagulated section of the tissue) when said members are moved into a 
Regarding Claim 9, Pannell teaches further comprising a means for adjusting an opening dimension of the fusing jaws when the tissue fusing clamp is in an open position (by adjusting a space or disconnecting teeth 192 of arm 176 from vertical portion 108 to open the jaws, see Figs. 10a-14).
Regarding Claim 10, Pannell teaches wherein said depressor (electrode 130) is motivated to a plunge depth when said components are motivated to a closed position, and wherein said opening dimension is twice said depressor plunge depth, depressor plunge depth being measured as a straight line between the lowest point of said depressor when said components are motivated into a closed position and a point defined as the innermost surface of the fusing jaw (see the 112 rejection above as it is unclear what exactly is being claimed; however, as electrode 130 is moved through the jaws, it is motivated to a plunge depth when said components are motivated to a closed position, see Figs. 24-28).
Regarding Claim 11, Pannell teaches wherein said depressor (electrode 130) is motivated to a plunge depth when said components are motivated to a closed position, and wherein said opening dimension is greater than twice said depressor plunge depth, depressor plunge depth being measured as a straight line between the lowest point of said depressor when said components are motivated into a closed position and a point defined as the innermost surface of the fusing jaw (see the 112 rejection above as it is unclear what exactly is being claimed; 
Regarding Claim 12, Pannell teaches wherein said depressor (electrode 130) is motivated to a plunge depth that is set by the user prior to closing the clamp, with said depth limited to a distance limited to a range no greater than one half of the distance between the maximum opening of the jaws of the clamp and no less than 10% of maximum opening distance (see the 112 rejection above as it is unclear what exactly is being claimed; however, as electrode 130 is moved through the jaws, it is motivated to a plunge depth when said components are motivated to a closed position, see Figs. 24-28).
Regarding Claim 13, Pannell teaches wherein said fusing elements are selected from the group consisting of RF emitters or ultrasonic transducers ([0020], [0026], [0082] and [0094]).
Regarding Claim 23, Pannell teaches further comprising a means for disabling said tissue fusing elements of when the tissue fusing elements are separated by a maximum separation distance ([0094] teaches “When the jaws are clamped as shown in FIGS. 22 and 23, RF energy from the electrosurgical generator is supplied to jaws 114 and 162 causing thermal coagulation of the scrotal skin 4 and the portion of vas duct 2 between jaws 114 and 162 so as to fuse the tissue into a contiguous mass. When coagulation of the tissue is complete, clamp 300 is removed.” And [0097] teaches “Generator 50, when operated in bipolar mode, is activated using a foot-pedal, RF energy being supplied to devices electrically connected to the bipolar output while the foot-pedal is depressed”; thereby by not pressing the foot pedal when the clamps are open it disables the clamps to activate when they are in an open position).
Regarding Claim 24, Pannell teaches wherein the tissue to be fused is further defined as tissue that is resting predominantly parallel to a long axis of the fusing jaws and is disposed between said fusing jaws (Figs. 24-29).
Regarding Claim 25, Pannell teaches wherein the depressor (electrode 130) is disposed such that a triangular shape is created by a line connecting the depressor and a line bisecting a line between the proximal ends of the fusing jaws and the depressor, the triangle being defined by the equation:  K=                                
                                    
                                        
                                            
                                                D
                                                D
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        
                                            
                                                B
                                                B
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                             (see the 112 rejection above as it is unclear what exactly is being defined by the given equation; however, electrode 130 is positioned such that a triangle is created between the electrode 130 and the lamps as seen in Figs. 10a-12 and as the electrode 130 is pushed through the clamps another triangular shape is created between the clamps 114 and 162 and the electrode 130, see Figs. 24-28).
Regarding Claims 26-29, please see the 112 rejections above as it is at most unclear what exactly is being claimed; however, given the broadest reasonable interpretation, Pannell teaches opening the jaws to a desire opening position to clamp tissue of various thickness and closing the clamps and thus adjusting the amount of tissue between the fusing jaws when the fusing jaws are disposed in a closed position (see Figs. 12-28). 
Regarding Claim 30, Pannell teaches comprising means for motivating the depressor (electrode 130) away from the fusing jaws (clamps 114 and 162) at the same time that the fusing jaws are motivated towards a closed position, the motivation of the depressor being in a direction towards CC (please see the 112 rejection above as it is at most unclear what direction CC is referring to; however, given the broadest reasonable interpretation, Pannell teaches as the 
Regarding Claim 31, Pannell teaches comprising means for motivating the depressor towards the fusing jaws at the same time that the fusing jaws are motivated towards an open position (spring 134 seen in Fig. 10a moves the electrode back after the procedure is completed and member 120 is released).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pannell as applied above, in view of Harris (US Pub. No. 2013/0023875).
Regarding Claim 18, Pannell teaches wherein said fusing elements are RF electrodes and not lasers. In the same field of tissue sealing/fusing art, Harris teaches the use of “an energy device using ultrasound, RF, laser, etc” in [0100] providing means for interchangeably using different energy types to achieve the same results. Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use laser to coagulate the tissue in Pannell’s invention without changing the outcome.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by correction the objections stated above.
Regarding Claim 5, Pannell teaches wherein said depressor (electrode 130) is attached to said components by a series of elements such member 120 having a distal end 128, connector portion 132, protuberance 124, spring 134 and sleeve 136; however, does not show it being attached by a series of links to a wedge, said wedge slidingly engaged with an interior surface of each component such that motivation of the components towards a closed position motivates the wedge backwards and upwards, causing the wedge to motivate the links, and causing the depressor to be motivated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794